Citation Nr: 0032549	
Decision Date: 12/13/00    Archive Date: 12/20/00

DOCKET NO.  99-25 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased evaluation for bilateral pes 
planus and plantar fasciitis, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel






INTRODUCTION

The veteran served in the Nebraska Army National Guard from 
May 1991 to May 1992, including an active duty for training 
period from June 1991 to August 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran's bilateral pes planus and plantar fasciitis 
is not more than moderate in degree; there has been no 
showing by objective evidence that such disorder is 
manifested by marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, or indication of 
swelling on use. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
bilateral pes planus and plantar fasciitis have not been met.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. §§ 5103A, 
5107); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5276 (2000).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran submitted his initial claim for entitlement to 
service connection for bilateral pes planus and plantar 
fasciitis in October 1992.  Based on a review of the service 
medical records evidencing severe pes planus and plantar 
fasciitis, he was granted service connection in May 1993 and 
assigned a noncompensable evaluation.  His disability rating 
was increased to 10 percent in February 1994.

The veteran submitted his current claim in December 1998.  He 
also submitted private treatment records from the Cook Clinic 
for the period from July 1993 to December 1998.  The records 
reflect ongoing treatment for complaints of bilateral foot 
pain from July 1993.  The veteran was fitted with arch 
supports that helped some but did not relieve all of his 
pain.  An entry dated in August 1997 noted that the primary 
pain was at the calcaneal origin of the plantar fascia.  X-
rays did not show any significant spurring.  He underwent a 
left foot plantar fasciotomy in August 1997.  Follow-on 
entries noted a good recovery from the surgery.  The veteran 
then underwent a subtotal plantar fasciotomy of the right 
foot in November 1997.  A clinical entry, dated in January 
1998, noted continuing improvement.  His left foot felt 
"great."  He was to be seen in the future on an as needed 
basis.

The veteran was then assigned a temporary 100 percent rating 
under 38 C.F.R. § 4.30 (2000) in June 1999.  The temporary 
rating was for the period from December 29, 1997, to January 
31, 1998, with a residual rating of 10 percent effective from 
February 1, 1998.

During a VA orthopedic examination in October 1999, the 
examiner noted the veteran's history of foot pain since his 
period of service.  The veteran continued to complain of 
constant sharp pains in both feet.  His pain was worsened 
with standing and walking.  He continued to have aching even 
after resting.  He had noted swelling and increased warmth as 
well as decreased endurance because of the pain of standing 
any longer than 40 minutes.  His surgery had provided some 
temporary relief but that the pain was back to where it was 
prior to his surgery.  He complained of some numbness and 
tingling in the area of both heel surfaces.  Physical 
examination reported no swelling or erythema.  Gait was even 
and steady.  There was some flattening bilaterally of the 
medial longitudinal arch with weight bearing.  There was no 
talipes valgus noted of either foot.  There was no tenderness 
or misalignment of the Achilles tendon.  However there did 
seem to be obvious discomfort and difficulty with attempts to 
bear weight on heels or toes.  Passive and active range of 
motion showed dorsiflexion to 20 degrees for both ankles.  
Plantar flexion was to 45 degrees on the right and 40 degrees 
on the left.  There was apparent discomfort when resistance 
was applied to dorsiflexion with both feet.  There was 
palpable tenderness along the plantar fascia for the length 
of the arch and decreased sensation to sharp stimuli over the 
heel.  X-rays of the feet were interpreted to show no 
intrinsic bony abnormalities.  The diagnoses were bilateral 
pes planus and bilateral plantar fasciitis.

The veteran submitted his substantive appeal in December 
1999.  He contended that he did experience swelling with 
redness of his feet and would have to soak them in cold 
water.  He also said that he did get calluses on his feet.  

The veteran did not contend that he continued to receive 
private care for his feet and he did not identify any other 
source of evidence in support of his claim.

Analysis

As a preliminary matter, the Board is satisfied that all 
relevant facts have been properly developed and no further 
assistance is required to comply with the duty to assist 
mandated by the Veterans Claims Assistance Act of 2000 (Act), 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to 
be codified at 38 U.S.C. § 5103A). 

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2000).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).

In this case, the veteran's pes planus and plantar fasciitis 
are evaluated under the provisions of Diagnostic Code 5276, 
for acquired flatfoot.  38 C.F.R. § 4.71a (2000).  Under 
Diagnostic Code 5276, where the weight-bearing line is over 
or medial to great toe, and there are inward bowing of the 
tendo achillis and pain on manipulation and use of the feet, 
a 10 percent rating is for assignment on the basis of 
moderate disability.  A 30 percent evaluation for bilateral 
pes planus is warranted for severe disability with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities.  A normal 
range of ankle dorsiflexion for VA rating purposes is 
considered to be from 0 to 20 degrees, and for plantar 
flexion from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II 
(2000).

In reviewing the evidence of record, the Board finds that the 
veteran does not satisfy the necessary criteria for a 30 
percent rating under Diagnostic Code 5276.  The veteran does 
not have evidence of marked deformity, indication of swelling 
on use or characteristic callosities.  These specific 
findings were not present at the time of the October 1999 VA 
examination nor were they noted in the private records 
submitted by the veteran in support of his claim.  The Board 
has considered the veteran's subjective comments regarding 
his swelling and calluses.  However, there is no objective 
evidence to confirm those symptoms or findings.  Further, 
there clearly is no clinical evidence of marked deformity.

Other potentially applicable diagnostic codes which provide 
for a rating in excess of 10 percent for a foot disorder 
include Diagnostic Code 5271 for limited motion of the ankle, 
Diagnostic Code 5278 for acquired claw foot (pes cavus), 
Diagnostic Code 5283 for malunion or nonunion of tarsal or 
metatarsal bones, and Diagnostic Code 5284 for foot injuries.  
38 C.F.R. § 4.71a.  However, in view of the clinical data 
which reflects no more than moderate limitation of motion of 
the ankle, no evidence of claw foot, malunion or nonunion of 
tarsal or metatarsal bones, or any type of foot injury, there 
is no basis for a rating in excess of 10 percent under any of 
the alternative diagnostic codes.  See Butts v. Brown, 5 Vet. 
App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse. 

In this case the veteran had objective evidence of palpable 
tenderness along the plantar fascia for the length of the 
arch and decreased sensation to sharp stimuli over the heels.  
He also had obvious discomfort and difficulty when attempting 
to bear weight on his toes and heels.  Further, the veteran 
experienced apparent discomfort when resistance was applied 
to dorsiflexion of both feet.  However, the pathology and 
objective observations of the veteran's behavior do not 
demonstrate that he experiences excess fatigability, 
incoordination, atrophy from disuse, or other functional 
limitation directly attributable to his service-connected 
disability.  Therefore, the Board finds that absent 
functional limitation due to pain, an additional 10 percent 
is not warranted.  38 C.F.R. §§ 4.40, 4.45.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting an increased rating for the veteran's bilateral 
foot disabilities.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-
58 (1990); Veterans Claims Assistance Act of 2000, (to be 
codified as amended at 38 U.S.C. § 5107(b)); 38 C.F.R. 
§ 3.102 (2000).

Finally, the Board addresses the potential application of 
38 C.F.R. § 3.321(b)(1) (2000).  Generally, the Board is 
required to consider the applicability of the various 
provisions of C.F.R. Title 38 whether or not they are 
specifically raised by the veteran.  Schafrath, 1 Vet. 
App. at 593.  However, the Board does not have jurisdiction 
to award an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) in the first instance.  
Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  In this case, 
however, the veteran has not asserted and the evidence has 
not shown that the disability under consideration has caused 
marked interference with employment, necessitated frequent 
periods of hospitalization or otherwise renders impractical 
the application of the regular schedular standards.  In the 
absence of such factors, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

An increased rating for bilateral pes planus and plantar 
fasciitis, currently rated as 10 percent disabling, is 
denied.



		
	RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals

 

